THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

AMY BETH L|GHT,
Plaintiff, :
v. : 3:17-CV-1293
' (JUDGE MAR|AN|)
NANCY A. BERRYH|LL,
Defendant.
ORDER

AND NOW, TH|S MDAY OF NOVEMBER, 2018, upon review of Magistrate Judge
Mehalchick’s Report & Recommendation (“R&R”) (Doc. 15) for clear error or manifest injustice,
|T lS HEREBY ORDERED THAT:

1. The R&R (Doc. 15) is ADOPTED for the reasons discussed therein.

2. Plaintifi“s Appea| is DEN|ED. ln so ruling, the Court wishes to note that it would have
rejected the R&R in this case, as well as the Decision of the ALJ and would have ordered
the grant of benefits to the plaintiff if there were any indication in the record of a
reoccurrence of the claimants breast cancer, her ovarian cancer, or any evidence
whatsoever of metastasis to any other organ or part of her body. Nothing in the issues
raised by the plaintiff in her “Brief’ and accompanying exhibits (Doc. 9) suggest that any of
these changes have occurred

3. The Commissioner of Socia| Security’s decision is AFF|RMED.

   

4. The Clerk of Court is directed to CLOSE this case.

